Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Choñg Su Yi appeals the district court’s order dismissing his complaint under 28 U.S.C. § 1915(e)(2) (2012). We have reviewed the record and find no reversible error. Accordingly, we modify the district court’s order to show that it is without prejudice and affirm as modified for the reasons stated by the district court. Yi v. DMV, No. 8:16-cv-01325-PJM (D. Md. June 3, 2016); see also Nagy v. FMC But-ner, 376 F.3d 252, 258 (4th Cir. 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED AS MODIFIED